PER CURIAM.
The defendant Roberts was convicted of simple arson, La. R.S. 14:52 and sentenced to five years imprisonment at hard labor. *365His appeal raises four assignments of error, comprising three arguments.
We find that none of the assignments present reversible error, nor do any involve legal issues not governed by clearly applicable legal principles. Some of the assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this Court but which is not for publication.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.
BLANCHE J., not participating.